Citation Nr: 9917943	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  98-10 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to recognition of [redacted] as a dependent child 
for purposes of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to August 
1974.  He died on September [redacted], 1994.  The appellant is 
the veteran's ex-wife and mother of the claimed child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

The veteran and the appellant were recognized by VA as common 
law husband and wife in January 1977.  They were divorced in 
July 1979.  At the time of the divorce, the veteran and the 
appellant were the parents of three children.  The appellant 
was pregnant at the time of the divorce with [redacted].  In 
the decree, the court expressly ". . . reserves the question 
of the care, custody and control of the unborn child and the 
question of child support in relation thereto."  Additional 
court documents reflect that the veteran was found in 
contempt of court in January 1987 for failure to make child 
support payments to the appellant in accordance with the 
provisions of a June 10, 1980, court order.  However, only 
the second page of what appears to be the June 1980 court 
order is contained in the file.  It does not reflect what 
children are covered by the order.  Given the court's 
original withholding on the issue of care, custody, and 
control over the unborn child, and the lack of any subsequent 
records reflecting the court's decision in the matter, the 
Board finds that the entire judicial record would be of 
benefit in adjudicating the appellant's appeal.  Therefore, 
further development is in order.

Initially, the appellant was awarded an apportionment of the 
veteran's disability compensation for [redacted] in November 
1987.  The award was based upon an application from the 
appellant wherein she listed [redacted] as one of the four 
children that she requested benefits for.  

In July 1990, the veteran submitted a statement wherein he 
stated that he was not the father of [redacted].  He submitted 
a letter from the Social Security Administration (SSA), dated 
in July 1990, to a Mrs. [redacted].  The letter indicated that 
it was being proposed to pay SSA benefits to [redacted] as the 
child of [redacted].  The letter stated that the determination 
was based upon statements of relatives, a copy of an obituary 
listing [redacted] as a son of [redacted], and other evidence 
which showed that [redacted] supported [redacted] while he was 
alive.  

The appellant was contacted in December 1990 and asked to 
provide information to show that [redacted] was the child of 
the veteran.  The appellant submitted a statement in January 
1991 wherein she stated that the veteran was not the natural 
father of [redacted].  The benefits for [redacted] were then 
terminated in February 1991.  

In October 1995, the appellant filed to have the veteran 
recognized as the father of [redacted].  In support of her 
claim she submitted a copy of [redacted]'s birth certificate 
and an SSA award letter, dated in May 1995, which stated that 
he would be paid monthly benefits beginning September 1994.  
The claim number was the veteran's social security number.  

The RO contacted the appellant on several occasions and 
requested that she provide copies of evidence submitted to 
the SSA to show that the veteran was the father of [redacted].  
The appellant has yet to provide the requested information.  
The appellant did provide a copy of an August 1998 SSA letter 
that indicated that the claim for benefits for [redacted], as 
the son of [redacted], was denied.  The letter did not provide 
the basis for the denial.  

At a travel board hearing before the undersigned Board member 
in February 1999, the appellant stated that she and [redacted] 
had not undergone tests to determine paternity.  However, she 
said that they were willing to undergo blood studies to 
determine whether the veteran was the father.  

Finally, the Board notes that the birth date for [redacted] 
has been given as two different dates.  One, as on the State 
Department of Health birth certificate, of October [redacted], 1979.  
The second, as on the birth certificate from the hospital and 
on the May 1987 apportionment application from the appellant, 
as October [redacted], 1979.  The appellant should be requested to 
clarify the actual birth date of [redacted].

While this case is being remanded for further development, 
the Board enters no judgment at this time as to whether this 
claim is well grounded.  Thus, while the RO must contact the 
government offices noted below, 38 U.S.C.A. § 5103 (West 
1991), for all other purposes the duty to assist has yet to 
be triggered and costs to conduct certain DNA studies must be 
borne entirely by the appellant.

Therefore, this case is REMANDED for the following action.

1.  The appellant should be contacted and 
again requested to provide copies of 
evidence she submitted to the SSA to 
establish the veteran as the father of 
[redacted].  The Board takes this 
opportunity to inform the appellant that 
the duty to assist is not a one-way 
street.  If an appellant wishes help in 
developing a claim, she cannot passively 
wait for it in those circumstances where 
she may or should have information that 
is essential in obtaining putative 
evidence  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

2.  The RO should contact the District 
Court, Twenty-Third Judicial District, 
Pottawatomie County, Oklahoma, to obtain 
copies of all pleadings and records 
concerning Docket Number [redacted].  This 
request includes documents related to 
child support agreements, paternity 
declarations, and payment schedules.  All 
documents obtained as a result of this 
action should be associated with the 
claims file.

3.  The RO should contact the Social 
Security Administration for the purpose 
of obtaining a copy of the records upon 
which [redacted] was awarded SSA benefits 
as the son of the veteran.  Further, the 
RO should obtain the records pertaining 
to the claim for [redacted] as the 
dependent child of [redacted] as indicated 
in the July 1990 SSA letter.  

4.  The appellant should provide either 
original or certified copies of DNA 
paternity profile studies showing that 
the veteran was the father of [redacted].  
The profile studies should be conducted 
by a laboratory licensed by the American 
Association of Blood Banks.  While the 
veteran is deceased, comparing the DNA 
profile of the veteran's parents with the 
DNA profile of [redacted] may provide the 
competent evidence that the appellant 
needs to well ground her claim.  
Alternatively, as the veteran is 
recognized as the father of some of the 
appellant's other children comparative 
DNA studies with those children and 
[redacted] may provide the competent 
evidence that the appellant needs to well 
ground her claim.

5.  After completion of the above, the RO 
should readjudicate the claim with 
consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO 
pursuant to this remand.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

